DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-10) in the reply filed on 8/13/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al. (2011/0012960) (hereinafter Sakuma et al.).
Regarding Claim 1, Sakuma et al. teaches a method of manufacturing a liquid discharge head (83, Fig. 2), comprising: preparing a first substrate (101, Figs. 4A-4B) where a discharge port (301, Figs. 4A-4B) configured to discharge liquid is formed to face a first surface (see Figs. 4A-4B), a concave portion (see Figs. 4A-4B) is formed on 

Regarding Claim 2, Sakuma et al. teaches the method of manufacturing a liquid discharge head, wherein the first substrate (101) is a silicon substrate [Paragraph 0028].

Regarding Claim 3, Sakuma et al. teaches the method of manufacturing a liquid discharge head, wherein the first liquid flow passage (303) includes a first portion on the side of the second surface and a second portion on the side of the first surface, processing of the first portion is performed from the first surface of the first substrate (101), and processing of the second portion is performed from the second surface of the first substrate (101) [Paragraphs 0043-0056, Figs. 5A-5H].




Regarding Claim 5, Sakuma et al. teaches the method of manufacturing a liquid discharge head, wherein the concave portion is formed by wet etching [Paragraphs 0043-0056, Figs. 5A-5H].

Regarding Claim 7, Sakuma et al. teaches the method of manufacturing a liquid discharge head, further comprising sticking a third substrate (304, Figs. 4A-4B) to the first surface (see Figs. 4A-4B) of the first substrate (101) [Paragraphs 0028].

Regarding Claim 8, Sakuma et al. teaches the method of manufacturing a liquid discharge head, further comprising forming, on a surface of the third substrate (304) on a side apposite to the side of the first substrate (101), a flow passage forming member (304) including the discharge port (304) [Paragraph 0028].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (2011/0012960) (hereinafter Sakuma et al.).
Regarding Claim 9, Sakuma et al. teaches the method of manufacturing a liquid discharge head according to claim 8 [Paragraph 0028].
Sakuma et al. fails to explicitly teach wherein the third substrate is a silicon substrate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a third substrate to be a silicon substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.  The motivation to combine the teachings of Sakuma et al. and the holdings of In re Leshin is for the purposes of discharging ink from the discharge port [Sakuma et al. Paragraph 0028].

Regarding Claim 10, Sakuma et al. teaches the method of manufacturing a liquid discharge head according to claim 1 [Paragraphs 0025, 0028-0029, 0036, 0075].
Sakuma et al. fails to explicitly teach wherein the second substrate is made of alumina.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second substrate to be made of alumina, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.  The motivation to combine the teachings of Sakuma et al. and the holdings of In re Leshin is for the purposes of providing a head substrate that prevents ink seepage to an electrode [Sakuma et al. Paragraph 0008].
Allowable Subject Matter
Claims 4, 6, and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 4 is the inclusion of the method of manufacturing a liquid discharge head that includes the method steps of processing of a first portion of liquid flow passage of a first substrate is stopped before the first portion and a second portion communicated with each other, and a concave portion is formed after processing is stopped.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 6 is the inclusion of the method of a manufacturing a liquid discharge head that includes the method steps of forming a leading hole on a side of a second surface of a first substrate, wherein a concave portion and the second portion are formed by processing performed from the leading hole.  It is these steps found in the claims, as it is claimed in the combination, that has not been 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853